Exhibit 10.17

UNUM GROUP

(f/k/a UNUMPROVIDENT CORPORATION)

BROAD-BASED STOCK PLAN OF 2001

(as amended February 8, 2001; as amended August 15, 2007)

ARTICLE I

PURPOSE

        1.1         GENERAL.   The purpose of the Unum Group Broad-Based Stock
Plan of 2001, as amended by the Board on February 8, 2001 and as further amended
by the Committee (as herein defined) on August 15, 2007 (the “Plan”) is to
promote the success, and enhance the value, of UnumProvident Corporation (the
“Corporation”), by linking the personal interests of its employees, officers,
consultants, and Producers to those of Corporation stockholders and by providing
such persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Corporation in its ability to motivate,
attract, and retain the services of employees, officers, consultants and
Producers upon whose judgment, interest, and special effort the successful
conduct of the Corporation’s operation is largely dependent. Accordingly, the
Plan permits the grant of incentive awards from time to time to selected
employees, officers, consultants, Producers and directors. The Plan is intended
to be a broad-based plan for purposes of Rule 312.03 of the NYSE Listed Company
Manual. No awards shall be granted under the Plan to its Officers or Directors
(as defined below).

ARTICLE 2

EFFECTIVE DATE

        2.1         EFFECTIVE DATE.   (a) The Plan shall be effective as of the
date upon which it shall be approved by the Board (the “Effective Date”).

(b) Each amendment of the Plan shall be effective as of the effective date of
each such amendment as set forth in Section 1.1.

ARTICLE 3

DEFINITIONS

        3.1         DEFINITIONS.   When a word or phrase appears in this Plan
with the initial letter capitalized, and the word or phrase does not commence a
sentence, the word or phrase shall generally be given the meaning ascribed to it
in this Section or in Section 1.1 unless a clearly different meaning is required
by the context. The following words and phrases shall have the following
meanings:

                (a)         “Board” means the Board of Directors of the
Corporation.

                (b)         “Change in Control” means and includes each of the
following:



--------------------------------------------------------------------------------

            (1)         any “person” or “group” as those terms are used in
Sections 13(d) and 14(d), respectively, of the 1934 Act, other than the
Maclellan family or a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, or a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, is or becomes the
“beneficial owner,” (as defined in Rule 13d-3 of the 1934 Act), directly or
indirectly, of securities of the Corporation representing thirty percent
(30%) or more of the combined voting power of the Corporation’s then outstanding
securities and (ii) the “group” comprised of the Maclellan family does not then
beneficially own, directly or indirectly, securities of the Corporation
representing more than thirty percent (30%) of the combined voting power of the
Corporation’s then outstanding securities; or

            (2)         the stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.

(c)         “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

(d)         “Committee” means the committee of the Board described in Article 4.

(e)         “Corporation” means Unum Group (f/k/a UnumProvident Corporation), a
Delaware corporation.

(f)         “Director”, when used as a capitalized term, shall mean a member of
the Board of Directors of the Company.

(g)         “Disability” means the Participant is (1) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than



--------------------------------------------------------------------------------

twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Participant’s employer. The Committee may require such medical or other
evidence as it deems necessary to judge the nature and duration of the
Participant’s condition.

    (h)         “Effective Date” has the meaning assigned such term in
Section 2.1.

    (i)         “Fair Market Value”, on any date, means (i) if the Common Stock
is listed on a securities exchange or traded over the Nasdaq National Market,
the average of the high and low market prices reported in The Wall Street
Journal at which a Share of Common Stock shall have been sold on such day or on
the next preceding trading day if such date was not a trading day, or (ii) if
the Common Stock is not listed on a securities exchange or traded over the
Nasdaq National Market, Fair Market Value shall be determined by the Committee
in its good faith discretion using a reasonable valuation method which shall
include consideration of the following factors, as applicable: (i) the value of
the Company’s tangible and intangible assets; (ii) the present value of the
Company’s future cash-flows; (iii) the market value of stock or equity interests
in similar corporations and other entities engaged in substantially similar
trades or businesses, the value of which can be readily determined objectively
(such as through trading prices on an established securities market or an amount
paid in an arm’s-length private transaction); (iv) control premiums or discounts
for lack of marketability; (v) recent arm’s length transactions involving the
sale or transfer of such stock or equity interests; and (vi) other relevant
factors.]

    (j)         “Non-Qualified Stock Option” means an Option that is not
intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.

    (k)         “NYSE” means the New York Stock Exchange, Inc.

    (l)         “Officer”, when used as a capitalized term, shall mean an
“officer” of the Company as defined in Rule 16a-1(f) under the 1934 Act (or such
other definition of the term “officer” as the NYSE may subsequently adopt for
purposes of its “broad-based” exemption for the shareholder approval
requirements of Rule 312.03 of the NYSE Listed Company Manual).

    (m)         “Option” means a right granted to a Participant under Article 7
of the Plan to purchase Stock at a specified price during specified time
periods. Any Option granted under the Plan shall be a Non-Qualified Stock
Option.

    (n)         “Option Agreement” means any written agreement, contract, or
other instrument or document evidencing an Option.



--------------------------------------------------------------------------------

    (o)         “Parent” means a corporation which owns or beneficially owns a
majority of the outstanding voting stock or voting power of the Corporation.

    (p)         “Participant” means a person who, as an employee, officer,
consultant, Producer or director of the Corporation or any Parent or Subsidiary,
has been granted an Option under the Plan.

    (q)         “Plan” means the Unum Group Broad-Based Stock Plan of 2001, as
amended from time to time.

    (r)         “Producer” means a producer of insurance business for the
Corporation or its Parents or Subsidiaries. For purposes of this Plan, Producers
are deemed to be consultants of the Corporation or its Parents or Subsidiaries.

    (s)         “Retirement” shall have the meaning assigned such term in the
applicable Option Agreement.

    (t)         “Stock” means the $.01 par value common stock of the Corporation
and such other securities of the Corporation as may be substituted for Stock
pursuant to Article 12.

    (u)         “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Corporation.

    (v)         “1933 Act” means the Securities Act of 1933, as amended from
time to time.

    (w)         “1934 Act” means the Securities Exchange Act of 1934, as amended
from time to time.

ARTICLE 4

ADMINISTRATION

    4.1         COMMITTEE.   The Plan shall be administered by the Human Capital
Committee (formerly the Compensation Committee) of the Board (the “Committee”)
or by the Board. During any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board.

    4.2         ACTION BY THE COMMITTEE.   For purposes of administering the
Plan, the following rules of procedure shall govern the Committee. A majority of
the Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by



--------------------------------------------------------------------------------

the members of the Committee in lieu of a meeting, shall be deemed the acts of
the Committee. Each member of the Committee is entitled to, in good faith, rely
or act upon any report or other information furnished to that member by any
officer or other employee of the Corporation or any Parent or Subsidiary, the
Corporation’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Corporation to
assist in the administration of the Plan.

    4.3         AUTHORITY OF COMMITTEE.   Except as provided below, the
Committee has the exclusive power, authority and discretion to:

    (a)         Designate Participants;

    (b)         Determine the type or types of Options to be granted to each
Participant;

    (c)         Determine the number of Options to be granted and the number of
shares of Stock to which an Option will relate;

    (d)         Determine the terms and conditions of any Option granted under
the Plan, including but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Option, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Option, and accelerations or waivers thereof, based in each case on such
considerations as the Committee in its sole discretion determines;

    (e)         Accelerate the vesting, exercisability or lapse of restrictions
of any outstanding Option, based in each case on such considerations as the
Committee in its sole discretion determines;

    (f)         Determine whether, to what extent, and under what circumstances
the exercise price of an Option may be paid in, cash, Stock, or other property,
or an Option may be canceled, forfeited, or surrendered;

    (g)         Prescribe the form of each Option Agreement, which need not be
identical for each Participant;

    (h)         Decide all other matters that must be determined in connection
with an Option;

    (i)         Establish, adopt or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;

    (j)         Make all other decisions and determinations that may be required
under the Plan or as the Committee deems necessary or advisable to administer
the Plan;



--------------------------------------------------------------------------------

    (k)         Amend the Plan or any Option Agreement as provided herein; and

(l)         Adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Corporation or any Parent or Subsidiary may operate,
in order to assure the viability of the benefits of Options granted to
participants located in such other jurisdictions and to meet the objectives of
the Plan; and

    (m)         Delegate its general administrative duties under the Plan to an
officer or employee or committee of officers or employees of the Corporation.

        Notwithstanding the above, the Board or the Committee may expressly
delegate to a special committee consisting of one or more Directors who are also
officers of the Corporation some or all of the Committee’s authority under
subsections (a) through (g) above.

        4.4.         DECISIONS BINDING. The Committee’s interpretation of the
Plan, any Options granted under the Plan, any Option Agreement and all decisions
and determinations by the Committee with respect to the Plan are final, binding,
and conclusive on all parties. No member of the Committee shall be liable for
any act done in good faith.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

        5.1.         NUMBER OF SHARES. Subject to adjustment as provided in
Section 12.1, the aggregate number of shares of Stock reserved and available for
Options granted under the Plan shall be 2,000,000.

        5.2.          LAPSED AWARDS. To the extent that an Option is canceled,
terminates, expires or lapses for any reason, any shares of Stock subject to the
Option will again be available for the grant of Options under the Plan.

        5.3.         STOCK DISTRIBUTED. Any Stock distributed pursuant to an
Option may consist, in whole or in part, of authorized and unissued Stock,
treasury Stock or Stock purchased on the open market.

ARTICLE 6

ELIGIBILITY

        6.1.         GENERAL. Options may be granted only to individuals who are
employees, officers, consultants, Producers or directors of the Corporation or a
Parent or Subsidiary; provided, however, that no Options shall be granted under
the Plan to a person who is an Officer or Director (as such capitalized terms
are defined in Section 3.1).



--------------------------------------------------------------------------------

ARTICLE 7

STOCK OPTIONS

        7.1.         GENERAL.   The Committee is authorized to grant Options to
Participants on the following terms and conditions:

            (a)         EXERCISE PRICE.   The exercise price per share of Stock
under an Option shall be determined by the Committee, provided that the exercise
price for any Option shall not be less than the Fair Market Value as of the date
of the grant.

            (b)         TIME AND CONDITIONS OF EXERCISE.   The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part, subject to Section 7.1(e). Except with respect to Options subject to Code
Section 409A, the Committee also shall determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exerciseable or
vested at an earlier date. The Committee may permit an arrangement whereby
receipt of Stock upon exercise of an Option is delayed until a specified future
date.

            (c)         PAYMENT.   The Committee shall determine the methods by
which the exercise price of an Option may be paid, the form of payment,
including, without limitation, cash, shares of Stock, or other property
(including “cashless exercise” arrangements or “attestation” of shares
previously owned), and the methods by which shares of Stock shall be delivered
or deemed to be delivered to Participants; provided that if shares of Stock are
used to pay the exercise price of an Option (either by attestation or actual
delivery), such shares must have been held by the Participant for at least six
months. Subject to the terms hereof, and any applicable law or agreement,
payment of the exercise price of an Option may be made in a single payment or
transfer, in installments, or on a deferred basis, in each case determined in
accordance with rules adopted by, and at the discretion of, the Committee, which
shall be in compliance with Code Section 409A to the extent applicable. Further,
to the extent required to comply with Section 409A of the Code, as determined by
the Corporation’s outside counsel, one or more payments under this
Section 7.1(c) shall be delayed to the six month anniversary of the
Participant’s separation from service, within the meaning of Code Section 409A.
In addition, payments under this Section 7.1(c) may be delayed if timely payment
is administratively impracticable and the impracticability was unforeseeable, if
making a timely payment would jeopardize the ability of Employer to continue as
a going concern, or if deduction of the payment is restricted by Code
Section 162(m) and a reasonable person would not have anticipated that
restriction at the time the legally binding right to the payment arose. In each
case, payment must be made as soon as the reason for the delay ceases to exist.



--------------------------------------------------------------------------------

            (d)         EVIDENCE OF GRANT.   All Options shall be evidenced by a
written Option Agreement between the Corporation and the Participant. The Option
Agreement shall include such provisions, not inconsistent with the Plan, as may
be specified by the Committee.

            (e)         EXERCISE TERM.   In no event may any Option be
exercisable for more than ten years from the date of its grant.

ARTICLE 8

PROVISIONS APPLICABLE TO AWARDS

        8.1.     LIMITS ON TRANSFER.   No right or interest of a Participant in
any Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Corporation or a Parent or Subsidiary, or shall be subject
to any lien, obligation, or liability of such Participant to any other party
other than the Corporation or a Parent or Subsidiary. No Option shall be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution or pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to an Option
under the Plan; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability is
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, any state or federal tax or securities laws or
regulations applicable to transferable Options.

        8.2.     BENEFICIARIES.   Notwithstanding Section 8.1, a Participant
may, in the manner determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Option upon the Participant’s death. A beneficiary, legal
guardian, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan and any Option Agreement
applicable to the Participant, except to the extent the Plan and Option
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Committee. If no beneficiary has been designated or
survives the Participant, the Participant’s estate shall be deemed to be the
beneficiary. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

        8.3.     STOCK CERTIFICATES.   All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.



--------------------------------------------------------------------------------

        8.4.     ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT.
  Notwithstanding any other provision in the Plan or any Participant’s Option
Agreement to the contrary, upon the Participant’s death or Disability during his
employment or service as a consultant, Producer or director, or upon the
Participant’s Retirement (if applicable), all of the Participant’s outstanding
Options shall become fully exercisable. Any Option shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Option
Agreement.

        8.5.     ACCELERATION UPON A CHANGE IN CONTROL.   Except as otherwise
provided in the Option Agreement, upon the occurrence of a Change in Control,
all outstanding Options shall become fully exercisable; provided, however that
such acceleration will not occur if, in the opinion of the Corporation’s
accountants, such acceleration would preclude the use of “pooling of interest”
accounting treatment for a Change in Control transaction that (a) would
otherwise qualify for such accounting treatment, and (b) is contingent upon
qualifying for such accounting treatment.

        8.6     FFECT OF ACCELERATION.   If an Option is accelerated under
Section 8.5, the Committee may, in its sole discretion, provide (i) that the
Option will expire after a designated period of time after such acceleration to
the extent not then exercised, (ii) that the Option will be settled in cash
rather than Stock, (iii) that the Option will be assumed by another party to the
transaction giving rise to the acceleration or otherwise be equitably converted
in connection with such transaction, or (iv) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.

        8.7     TERMINATION OF EMPLOYMENT.   The employment relationship shall
be treated as continuing while the Participant is on military leave, sick leave,
or other bona fide leave of absence if the period of such leave does not exceed
6 months, or if longer, so long as the individual retains a right to
reemployment with the service recipient under an applicable statute or by
contract. A termination of employment shall not occur in (i) a circumstance in
which a Participant transfers from the Corporation to one of its Parents or
Subsidiaries, transfers from a Parent or Subsidiary to the Corporation, or
transfers from one Parent or Subsidiary to another Parent or Subsidiary, or
(ii) in the discretion of the Committee as specified prior to such occurrence,
in the case of a spin-off, sale or disposition of the Participant’s employer
from the Corporation or any Parent or Subsidiary.

ARTICLE 9

CHANGES IN CAPITAL STRUCTURE

        9.1.     GENERAL.   In the event of a corporate transaction involving
the Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee may adjust Options to preserve the benefits



--------------------------------------------------------------------------------

or potential benefits of the Options. Action by the Committee may include:
(i) adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Options; (iii) adjustment of the exercise price of outstanding Options; and
(iv) any other adjustments that the Committee determines to be equitable.
Without limiting the foregoing, in the event a stock dividend or stock split is
declared upon the Stock, the authorization limits under Section 5.1 shall be
increased proportionately, and the shares of Stock then subject to each Option
shall be increased proportionately without any change in the aggregate purchase
price therefor.

ARTICLE 10

AMENDMENT, MODIFICATION AND TERMINATION

        10.1.     AMENDMENT, MODIFICATION AND TERMINATION.   The Board or the
Committee may, at any time and from time to time, amend, modify or terminate the
Plan without stockholder approval; provided, however, that the Board or
Committee may condition any amendment or modification on the approval of
stockholders of the Corporation if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations.

        10.2         AWARDS PREVIOUSLY GRANTED.   At any time and from time to
time, the Committee may amend, modify or terminate any outstanding Option
without approval of the Participant; provided, however, that, subject to the
terms of the applicable Option Agreement, such amendment, modification or
termination shall not, without the Participant’s consent, reduce or diminish the
value of such Option determined as if the Option had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination; and
provided further that the original term of any Option may not be extended and,
except as otherwise provided in the anti-dilution provision of the Plan, the
exercise price of any Option may not be reduced. No termination, amendment, or
modification of the Plan shall adversely affect any Option previously granted
under the Plan, without the written consent of the Participant.

ARTICLE 11

GENERAL PROVISIONS

        11.1.     NO RIGHTS TO AWARDS.   No person shall have any claim to be
granted any Option under the Plan, and neither the Corporation nor the Committee
is obligated to treat Participants or eligible Participants uniformly.

        11.2.     NO STOCKHOLDER RIGHTS.   No Option gives the Participant any
of the rights of a stockholder of the Corporation unless and until shares of
Stock are in fact issued to such person in connection with such Option.

        11.3.     WITHHOLDING.   The Corporation or any Parent or Subsidiary
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the



--------------------------------------------------------------------------------

Corporation, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of the Plan. With respect
to withholding required upon any taxable event under the Plan, the Committee
may, at the time the Option is granted or thereafter, require or permit that any
such withholding requirement be satisfied, in whole or in part, by withholding
from the Option shares of Stock having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.

        11.4.     NO RIGHT TO EMPLOYMENT OR OTHER STATUS.   Nothing in the Plan
or any Option Agreement shall interfere with or limit in any way the right of
the Corporation or any Parent or Subsidiary to terminate any Participant’s
employment or status as an officer, consultant, Producer or director at any
time, nor confer upon any Participant any right to continue as an employee,
officer, consultant, Producer or director of the Corporation or any Parent or
Subsidiary.

        l1.5.     UNFUNDED STATUS OF AWARDS.   The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Option, nothing contained
in the Plan or any Option Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Corporation or any Parent or
Subsidiary.

        11.6.     RELATIONSHIP TO OTHER BENEFITS.   No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or benefit plan of
the Corporation or any Parent or Subsidiary unless provided otherwise in such
other plan.

        11.7.     EXPENSES.   The expenses of administering the Plan shall be
borne by the Corporation and its Parents or Subsidiaries.

        11.8.     TITLES AND HEADINGS.   The titles and headings of the Sections
in the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

        11.9.     GENDER AND NUMBER.   Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

        11.10.     FRACTIONAL SHARES.   No fractional shares of Stock shall be
issued and the Committee shall determine, in its discretion, whether cash shall
be given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up.

        11.11.     GOVERNMENT AND OTHER REGULATIONS.   The obligation of the
Corporation to make payment of awards in Stock or otherwise shall be subject to
all



--------------------------------------------------------------------------------

applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Corporation shall be under no obligation to
register under the 1933 Act, or any state securities act, any of the shares of
Stock issued in connection with the Plan. The shares issued in connection with
the Plan may in certain circumstances be exempt from registration under the 1933
Act, and the Corporation may restrict the transfer of such shares in such manner
as it deems advisable to ensure the availability of any such exemption.

        11.12.     GOVERNING LAW.   To the extent not governed by federal law,
the Plan and all Option Agreements shall be construed in accordance with and
governed by the laws of the State of Tennessee.

        11.13.     ADDITIONAL PROVISIONS.   Each Option Agreement may contain
such other terms and conditions as the Committee may determine; provided that
such other terms and conditions are not inconsistent with the provisions of this
Plan.

        The foregoing is hereby acknowledged as being the Unum Group Broad-Based
Stock Plan of 2001 as amended by the Board of Directors of the Corporation on
February 8, 2001 and as further amended by the Committee on August 15, 2007.

 

UNUM GROUP By:     Its:    